DETAILED ACTION
Claim 1 objected to for minor informalities.
Claims 1-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 objected to because of the following informalities:
In claim 1, on line 8 "processer" should be "processor."
In claim 1, on line 13 "hierarchal" should be "hierarchical."
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa, U.S. PG-Publication No. 2016/0188297 A1, in view of Dalton et al., U.S. PG-Publication No. 2018/0189673 A1.


Claim 1
	Kuroiwa discloses a [real-time hydraulic] representation system. [FUNCTIONAL LANGUAGE: INTENDED USE] The preamble recites an intention for using the system with the intended use of representing a real-time hydraulic. When the body of a claim sets forth all limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention, "then the preamble is not considered a limitation and is of no significance to claim construction." Statements in the preamble reciting the purpose of intended use of a claimed invention are evaluated by determining "whether the recited purpose of intended use results in a structural difference . . . between the claimed invention and the prior art." MPEP 2111.02(II). The body of the claim does not recite structure specific to real-time hydraulics, because the recited limitations are applicable to all generic text documents. Thus, the intended use of representing a real-time hydraulic recited in the preamble is not considered a limitation and is of no significance to claim construction.
	Kuroiwa discloses a system "to determine a contradiction between requirements and specification in a specification document for system/software development." Kuroiwa, ¶ 8.
	Kuroiwa discloses the system comprising: a memory to store: a function model of a product or process to identify a plurality of descriptions of functions to be performed by the product or process. The requirements are extracted from a requirements document, such as "a specification document describing required items, which are items to be satisfied by a system or a service." The document is also referred to as a "functional specification document" or "design document." Id. at ¶ 29.
	Kuroiwa discloses a set of lexical identifiers that classify objects, verbs, and modifiers as synonyms, antonyms, or not related. Kuroiwa uses a dictionary to identify terms as synonyms in Id. Kuroiwa also uses "contradiction rule storage" to store "contradiction rules … for determining a contradiction," the rules comprising a first string and a second string. Id. at ¶ 30; FIG. 4. The contradiction rules are lexical identifiers that effectively define a set of antonyms (e.g. "read only" vs "editable").
	Kuroiwa discloses a processor to: parse the plurality of descriptions of functions to identify objects, verbs, and modifiers corresponding to descriptions of the plurality of descriptions. Kuroiwa discloses using a "morphological analysis engine" that "delimits the text into words." Id. at ¶ 32.
	Kuroiwa discloses determine lexical relationships between the identified objects, verbs, and modifiers based on the lexical identifiers stored in the memory. Kuroiwa can determine synonym lexical relationships between terms based on a "synonym dictionary;" and antonym lexical relationships between terms based on the "contradiction rules." Id. at ¶¶ 29-30.
	Kuroiwa discloses detect a first redundancy type within the function model when: a first object, a first verb, and a first modifier of a first description have a synonymic lexical relationship with or matching with a second object, a second verb, and a second modifier of a second description. Kuroiwa discloses that "synonyms in requirements extracted from a document may be unified to a representative word using a dictionary or the like, thereby simplifying the redundant expressions thereof." Id. at ¶¶ 29; 60.
	Kuroiwa does not expressly disclose the function model identifying dependencies between the functions; determine dependencies of hierarchical relationships within the function model; detecting a first redundancy type when: direct descendants of a common ancestor of the first description and the second descriptions are dependent upon one another; and cause information regarding the first redundancy type to be displayed on a display device.
	Dalton discloses the function model identifying dependencies between the functions; and determine dependencies of hierarchical relationships within the function model. Dalton discloses a "method to select information for display," comprising steps of "identifying … items for potential inclusion." Dalton, ¶ 10. Items contain structured annotations indicating attributes associated with the items. Id. at ¶ 23. The method uses a "global view" of information that "model and capture dependencies across items and attributes at different levels of [a] hierarchy." This enables a system "to model dependencies across aspect lists of different items and can also enable the systems and method to minimize redundancy." Id. at ¶ 30. 
	Dalton discloses detecting a first redundancy type when: direct descendants of a common ancestor of the first description and the second descriptions are dependent upon one another. The method uses "a nested submodule objective function that models the dependencies (relatedness, redundancy, etc.) between the items … at different levels of the hierarchy." Id. at ¶ 33. In one embodiment, a "respective submodular function for each item" can encourage item diversity within the attribute list of an item (i.e. wherein the common ancestors of a first attribute and second attribute are dependent on a common item), and "other submodular functions can model dependencies between attributes across two or more items (i.e. wherein the common ancestors of a first attribute and second attributes are independent of one another). Id. at ¶ 34.
	Dalton discloses cause information regarding the first redundancy type to be displayed on a display device. Using the nested submodular objective function produces "a display structure that specifies … the selected items and their respective attributes." Id. at ¶ 35.


Claim 8
	Claim 8 recites a method comprising steps for performing the functions of the system recited in claim 1. Accordingly, claim 8 is rejected as indicated in the rejection of claim 1.

Claim 15
	Claim 15 recites a system for performing functions substantially similar to the functions performed by the system recited in claim 1. Accordingly, claim 15 is rejected as indicated in the rejection of claim 1.


Claims 2-7, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa, U.S. PG-Publication No. 2016/0188297 A1, in view of Dalton et al., U.S. PG-Publication No. 2018/0189673 A1, further in view of Hysong et al., U.S. PG-Publication No. 2014/0040840 A1.

Claim 2
	Hysong discloses wherein the processor is further to determine whether the function model is a product function model or a process function model. Hysong discloses a method "for analyzing a function model created using language … to identify specific noun/verb relationships that could signify a design or tolerance conflict between functions or components of a product or process." Hysong, ¶ 24. A design function model "includes descriptions of … the functions … performed by the system, product or process and is structured to identify dependencies between the different functions." Id. at ¶ 30. Hysong discloses that a "description processing component 302" processes a function model "to identify descriptions of function of the system, product or process" (i.e. process function model) "or functions of parts or components of the system, product, or process" (i.e. product function model). Id. at ¶ 40. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for detecting redundancy and conflict of objects in a requirements document of Kuroiwa-Dalton to incorporate identifying descriptions as functions of a process or functions of parts of a product as taught by REF2. One of ordinary skill in the art would be motivated to integrate identifying descriptions of process and product into Kuroiwa-Dalton, with a reasonable expectation of success, in order to incorporate a "structured methodology … to insure design conflicts are detected proactively and as early as possible." Hysong, ¶¶ 22-23.

Claim 3
	Kuroiwa discloses wherein the processor is further to detect a second redundancy type within the function model when: a third object of a third description matches a fourth object of a fourth description. Kuroiwa discloses a "relevancy detection part 102" that "detects a relevancy between … two requirements based on a similarity between a text" after conversion of a text using a contradiction rule. Id. at ¶ 32.
	Kuroiwa discloses a third verb of the third description has an antonymic lexical relationship with a fourth verb of the fourth description. Kuroiwa discloses a "contradiction detection part 103" that detects a contradiction between two requirements detected as having a relevancy by the relevancy detection part 102" using the contradiction rules. Id. at ¶ 33. The contradiction rules establish antonymic lexical relationships. See FIG. 4. Further, a contradiction rule can comprise expressions defining antonymic lexical relationship between two verbs (e.g. register and delete). Id. at ¶ 32.
	Kuroiwa discloses the function model is the process function model. The requirements are extracted from a document specifying the functions of a system (i.e. product) or a service (i.e. process). Id. at ¶ 29.

Claim 4
	Kuroiwa discloses wherein the processor is further to detect a conflict within the function model when: a third object of a third description matches a fourth object of a fourth description. Kuroiwa discloses a "relevancy detection part 102" that "detects a relevancy between … two requirements based on a similarity between a text" after conversion of a text using a contradiction rule. Id. at ¶ 32.
a third verb of the third description has an antonymic lexical relationship with a fourth verb of the fourth description. Kuroiwa discloses a "contradiction detection part 103" that detects a contradiction between two requirements detected as having a relevancy by the relevancy detection part 102" using the contradiction rules. Id. at ¶ 33. The contradiction rules establish antonymic lexical relationships. See FIG. 4. Further, a contradiction rule can comprise expressions defining antonymic lexical relationship between two verbs (e.g. register and delete). Id. at ¶ 32.
	Kuroiwa discloses the function model is the product function model. The requirements are extracted from a document specifying the functions of a system (i.e. product) or a service (i.e. process). Id. at ¶ 29.

Claim 5
	Kuroiwa discloses wherein the processor is further to detect a third redundancy type within the function model when: a third object, a third verb, and a third modifier of a third description have a second synonymic lexical relationship or matching with a fourth object, a fourth verb, and a fourth modifier of a fourth description. Kuroiwa discloses that "synonyms in requirements extracted from a document may be unified to a representative word using a dictionary or the like, thereby simplifying the redundant expressions thereof." Id. at ¶¶ 29; 60.
	Kuroiwa discloses the function model is the process function model. The requirements are extracted from a document specifying the functions of a system (i.e. product) or a service (i.e. process). Id. at ¶ 29.
	Kuroiwa does not expressly disclose direct descendants of a common ancestor of the third description and the fourth description are independent of one another.
direct descendants of a common ancestor of the third description and the fourth description are independent of one another. The method uses "a nested submodule objective function that models the dependencies (relatedness, redundancy, etc.) between the items … at different levels of the hierarchy." Id. at ¶ 33. In one embodiment, a "respective submodular function for each item" can encourage item diversity within the attribute list of an item (i.e. wherein the common ancestors of a first attribute and second attribute are dependent on a common item), and "other submodular functions can model dependencies between attributes across two or more items (i.e. wherein the common ancestors of a first attribute and second attributes are independent of one another). Id. at ¶ 34.

Claim 6
	Kuroiwa discloses wherein the processor is further to detect a conflict within the function model when: a third object, a third verb, and a third modifier of a third description have a second synonymic lexical relationship with or matching with a fourth object, a fourth verb, and a fourth modifier of a fourth description. Kuroiwa discloses that "synonyms in requirements extracted from a document may be unified to a representative word using a dictionary or the like, thereby simplifying the redundant expressions thereof." Id. at ¶¶ 29; 60.
	Kuroiwa discloses the function model is the product function model. The requirements are extracted from a document specifying the functions of a system (i.e. product) or a service (i.e. process). Id. at ¶ 29.
	Kuroiwa does not expressly disclose direct descendants of a common ancestor of the third description and the fourth description are independent of one another.
direct descendants of a common ancestor of the third description and the fourth description are independent of one another. The method uses "a nested submodule objective function that models the dependencies (relatedness, redundancy, etc.) between the items … at different levels of the hierarchy." Id. at ¶ 33. In one embodiment, a "respective submodular function for each item" can encourage item diversity within the attribute list of an item (i.e. wherein the common ancestors of a first attribute and second attribute are dependent on a common item), and "other submodular functions can model dependencies between attributes across two or more items (i.e. wherein the common ancestors of a first attribute and second attributes are independent of one another). Id. at ¶ 34.

Claim 7
	Kuroiwa discloses wherein the processor is further to update the set of lexical identifiers based on user input. Kuroiwa discloses that the "synonym dictionary may be manually generated." Kuroiwa, ¶ 29. Kuroiwa discloses that contradiction rules "may be specified by an input of the user of the system." Id. at ¶ 30.

Claims 9-14
	Claims 9-14 recite a method comprising steps for performing the functions of the system recited in claims 2-7. Accordingly, claims 9-14 are rejected as indicated in the rejection of claims 2-7.

Claims 17-20
	Claims 17-20 recite a system for performing functions substantially similar to the functions performed by the system recited in claims 2-4 and 6. Accordingly, claims 17-20 are rejected as indicated in the rejection of claim 2-4 and 6.


	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa, U.S. PG-Publication No. 2016/0188297 A1, in view of Dalton et al., U.S. PG-Publication No. 2018/0189673 A1, further in view of Srinivasan et al., U.S. PG-Publication No. 2014/0343920 A1.

Claim 16
	Srinivasan discloses wherein to parse the plurality of descriptions the processor renders an interface to receive user input classifying text of the plurality of descriptions as a verb, noun, or modifier. Srinivasan discloses "a method t… to determine a part-of-speech (POS) category associated with a word in text." Srinivasan, ¶ 6. A POS system 100 for implementing the method comprises a database 122 comprising text data, dictionary data, and rules data for associating a POS category with a word. Id. at ¶¶ 23-24; 28-31. In one embodiment, "a user can add entries to Id. at ¶ 49.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify method for detecting redundancy and conflict of objects in a requirements document using parts of speech of Kuroiwa-Dalton to incorporate a user interface for tagging words with part of speech tags as taught by REF2. One of ordinary skill in the art would be motivated to integrate a user interface for tagging words with POS tags into Kuroiwa-Dalton, with a reasonable expectation of success, in order to enable a user to specify context rules for words that may be interpreted as different parts of speech in different contexts (e.g. rose, permit, etc.). See Srinivasan, ¶ 49.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 19, 2021